Citation Nr: 1033512	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  06-33 844	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Medical 
and Regional Office Center (RO) in Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for left knee disability, post-meniscectomy.

2.  Entitlement to a disability rating in excess of 10 percent 
for bilateral pes cavus and hallux valgus, with plantar warts 
(bilateral claw foot disability).

3.  Entitlement to a compensable disability rating for a right 
ankle disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 RO decision.

The veteran presented sworn testimony in support of his claims 
during an August 2006 RO hearing and again before the undersigned 
Veterans Law Judge in February 2008.  

The Board remanded the appeal in July 2008 and again in October 
2009 for additional evidentiary and procedural development.  Such 
development having been accomplished, the matter is once again 
before the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran's service-connected left knee disability involves 
post-surgical residuals and degenerative joint disease, with 
separately-identifiable symptomatology attributable to each 
aspect of the overall disability.

2.  The Veteran's left knee post-surgical residuals are 
appropriately rated as 20 percent disabling under the provisions 
of Diagnostic Code 5258 throughout the appeal period.

3.  The veteran has experienced functional impairment and 
limitation of motion resulting from left knee degenerative joint 
disease approximating a 10 percent loss of function upon 
repetitive use throughout the entire appeal period.   

4.  From July 2005 to April 2009, the evidence of record shows 
impairment from bilateral pes cavus caused all toes tending 
toward dorsiflexion, with additional limitation of function 
following repetitive use of the feet.

5.  From April 2009, the evidence of record shows impairment from 
bilateral pes cavus caused marked contraction of the plantar 
fascia, all toes hammer toes, bony subluxation of both great 
toes, flexion deformities of both second toes, abnormal gait and 
abnormal weight bearing.

6.  Throughout the appeal period, the Veteran's right ankle 
disability has been manifested by instability in that joint.


CONCLUSIONS OF LAW

1.  Separate disability ratings are warranted throughout the 
appeal period for impairment related to post-surgical left knee 
residuals and left knee degenerative joint disease.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. § 4.14 (2009); VAOPGCPREC 23-
97.

2.  A 20 percent disability rating for meniscal tears and a 
chronic deficient anterior cruciate ligament of the left knee is 
warranted.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 (2009).

3.  A separate 10 percent disability rating for limitation of 
motion resulting from left knee degenerative joint disease is 
warranted.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5010-5260 (2009).

4.  A 30 percent disability rating for bilateral pes cavus is 
warranted from July 2005 until April 2009.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5278 (2009).

5.  A 50 percent disability rating for bilateral pes cavus is 
warranted from April 2009 onward.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5278 (2009).

6.  A 10 percent disability rating for instability of the right 
ankle is warranted.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5271 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends higher disability ratings are warranted for 
each disability at issue.  He asserts that a higher rating is 
warranted for his left knee because has been told he will need a 
total knee replacement during the next couple of years.  He 
asserts his feet and right ankle cause him daily pain, which 
worsens with use throughout the day.  He also asserts that he 
requires custom-made shoes and orthotics, a knee brace, and an 
ankle brace, as well as regular pain medication, to walk and 
function.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  First, proper notice must be provided to a claimant 
before the initial VA decision on a claim for benefits and must:  
(1) inform the claimant about the information and evidence not of 
record necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  Review of the 
claims file shows that the Veteran was informed of these elements 
with regard to his bilateral foot and right ankle claims in a 
letter of August 2005, prior to the initial RO adjudications of 
these claims.  He was informed of these elements with regard to 
his left knee claim in a letter of July 2008, prior to the most 
recent adjudication of his claim, embodied in the Supplemental 
Statements of the Case.  The VA is also required to inform the 
Veteran of how the VA assigns effective dates.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  This information was 
provided in the July 2008 letter.

VA medical records, service medical records, and VA examination 
reports have been obtained and reviewed in support of the 
Veteran's claims.  The Veteran testified during the Board hearing 
that his only medical care for his service-connected disabilities 
is provided by the VA, thus we conclude that there are no 
additional relevant medical records for any other source.  
Neither the veteran nor his representative has identified, and 
the record does not otherwise indicate, any existing pertinent 
evidence that has not been obtained.  The Veteran and his 
representative have presented written statements in support of 
his claims.  The Veteran has presented sworn testimony during two 
hearings on appeal.  All relevant records and contentions have 
been carefully reviewed.  The Board therefore concludes that the 
VA's duties to notify and assist have been met with regard to the 
matter decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If a veteran has an unlisted 
disability, it will be rated under a disease or injury closely 
related by functions affected, symptomatology, and anatomical 
location.  38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 (providing 
specific means of listing diagnostic code for unlisted disease or 
injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable 
doubt as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).  A request for an increased rating 
must be viewed in light of the entire relevant medical history.  
38 C.F.R. § 4.1.  However, the Court has held that, where, as 
here, entitlement to compensation has already been established, 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

In evaluating claims for increased ratings, we must evaluate the 
veteran's condition with a critical eye toward the lack of 
usefulness of the body or system in question.  38 C.F.R. § 4.10.  
A disability of the musculoskeletal system is measured by the 
effect on ability to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination, and 
endurance.  Weakness is as important as limitation of motion in 
assigning the most accurate disability rating.  38 C.F.R. § 4.40.  
Although § 4.40 does not require a separate rating for pain, it 
does provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  The Board 
has a special obligation to provide a statement of reasons or 
bases pertaining to § 4.40 in rating cases involving pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The provisions of 
38 C.F.R. § 4.10 mandate that in cases of functional impairment, 
evaluations must be based upon lack of usefulness of the affected 
part or systems, and medical examiners must furnish, in addition 
to the etiological, anatomical, pathological, laboratory, and 
prognostic data required for ordinary medical classification; a 
description of the effects of the disability upon the person's 
ordinary activity. 

Disability of the joints is measured by abnormalities of motion, 
such as limitation of motion or hypermobility, instability, pain 
on motion, or the inability to perform skilled motions smoothly.  
38 C.F.R. § 4.45.  Painful motion with joint or periarticular 
pathology and unstable joints due to healed injury are recognized 
as productive of disability entitled to at least a minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.  Under 
section 4.59, painful motion is considered limited motion even 
though a range of motion is possible beyond the point when pain 
sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).  The Court 
has held that examinations upon which the rating decisions are 
based must adequately portray the extent of functional loss due 
to pain 'on use or due to flare-ups.'  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995). 

Because this appeal has been ongoing for a lengthy period of 
time, and because the level of a veteran's disability may 
fluctuate over time, the VA is required to consider the level of 
the veteran's impairment throughout the entire period.  In this 
respect, staged ratings are a sensible mechanism for allowing the 
assignment of the most precise disability rating-one that 
accounts for the possible dynamic nature of a disability while 
the claim works its way through the adjudication process.  
O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  In another 
relevant precedent, the Court noted that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  In reaching this conclusion, the Court observed that 
when a claim for an increased rating is granted, the effective 
date assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred within 
that timeframe.  38 U.S.C.A. § 5110; Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Left knee

The Veteran injured his left knee jumping off a truck in 1970.  
He reinjured the knee when he slipped on the ice in 1973 and 
again playing basketball in 1975.  A left medial meniscectomy was 
performed in 1975.  Service connection for post-operative 
residuals of the injury, with degenerative changes, was granted 
effective as of the Veteran's discharge from service, with a 
10 percent disability rating assigned.

Review of the VA treatment records reflecting medical care 
provided throughout the appeal period reflects complaints of pain 
and instability in the knee.  During an orthopedics consult in 
August 2005, the Veteran stated that he had "done well" after 
service until the prior year or so, when his left knee problems 
worsened significantly.  He was taking Etodolac for the pain.  
Upon examination, he had full range of left knee motion without 
pain.  Some tenderness throughout the knee was demonstrated 
however.  X-ray testing was interpreted as showing medial and 
lateral compartmental degenerative changes with joint space 
narrowing and osteophyte formation.  A magnetic resonance imaging 
test was interpreted as showing medical and lateral meniscal 
tears with a deficient anterior cruciate ligament with arthritis 
changes throughout.  A diagnosis of degenerative joint disease 
with medial lateral meniscal tears and a chronic deficient 
anterior cruciate ligament was rendered.  Upon consultation with 
an orthopedic surgeon, it was recommended that the Veteran 
undergo arthroscopy with a partial medial meniscectomy.  It was 
noted that the Veteran would "most likely come to a point 
sometime in his life [when] he will need a total knee 
arthroplasty."  The Veteran decided to pursue a more 
conservative approach instead of surgery, however, continuing 
with the Etodolac, and getting physical therapy for strengthening 
the knee.  

During a September 2005 VA examination, the Veteran was noted to 
have a normal gait.  During range of motion exercises, he had a 
two to three degree increased valgus angulation on the left side.  
His range of left knee motion was 0 to 105 degrees.  The examiner 
opined that the Veteran would have additional limitation 
following repetitive use of his left knee.  X-ray studies 
revealed a valgus deformity with bone-on-bone in the lateral 
compartment, sclerosis narrowing, and osteophytosis.  The lateral 
left knee showed patellofemoral degenerative joint disease with 
spurring, roughening and sclerosis, and posterior articular wear 
changes.  

The report of a June 2006 orthopedic surgery consultation shows 
that the Veteran's left knee was "markedly symptomatic."  He 
had range of left knee motion from 0 to 125 degrees.  Osteophytic 
ridges were appreciated with palpation, as was tenderness in the 
posterolateral corner.  Based upon these findings, in conjunction 
with the previous magnetic resonance imaging testing showing the 
anterior cruciate ligament tear, the Veteran and the surgeon 
decided to proceed with an exploratory arthroscopy.

An exploratory arthroscopy with photography was performed in 
December 2006.  The interior of the knee was explored, 
visualized, and documented with photographs.  The surgeon 
recorded the findings as follows:  1) Grade 3-4 degenerative 
joint changes in the medial compartment, 2) Grade 3-4 
degenerative changes in the lateral compartment, 3) Grade 4 
changes of the trochlea, 4) Grade 2 changes of the patella, and 
5) A deficient anterior cruciate ligament.  The surgeon commented 
that the Veteran "will probably need a total knee arthroplasty 
in the future."  

Reports of post-surgery physical therapy prescribed for weakness 
and altered gait show that the Veteran was ambulating with a cane 
and had an improved gait pattern but an increase in left knee 
pain following his return to work.  During a January 2007 
appointment, the Veteran had left knee range of motion from 2 to 
110 degrees.

During the February 2008 Board hearing the veteran testified that 
his left knee function has deteriorated over the years since he 
filed the instant claim for an increased disability rating, and 
that his level of pain has progressively increased over the same 
period of time.  He described difficulty with his knee locking 
up, and with ongoing instability of the knee.  He stated that he 
had purchased a knee brace at Wal-Mart to control swelling of the 
knee and help with the instability.  He also expressed 
dissatisfaction with the 2005 compensation examination, stating 
that the examiner had pushed his knee beyond the point of pain, 
actually physically lying on the knee, during the range of motion 
exercises.  The Veteran's representative testified to his own 
observation of the Veteran's altered gait, and difficulty with 
stairs.  

Another VA examination was performed in April 2009.  The examiner 
noted that the Veteran was taking hydrocodone for knee pain, and 
that he was unable to squat, kneel, or climb and has problems 
getting out of a chair.  The examiner noted that the Veteran 
walked with a limp, primarily because of his left knee.  
Tenderness, but no swelling, heat, or instability was noted 
during examination of the knee.  Left knee range of motion 
testing yielded a range of 0 to 85 degrees.  The examiner noted 
painful motion of the knee, with additional limitations with 
repetitive testing, and associated functional limitations on 
standing and walking.  No instability of the knee was noted.  A 
diagnosis of degenerative arthritis of the left knee was 
rendered.  The examiner specifically commented that the arthritis 
developed as a result of the in-service knee surgery.

An April 2009 X-ray study of the left knee was interpreted as 
showing generalized demineralization of osseous structures, as 
compared with the April 2006 X-rays.  There was narrowing of the 
medial joint space which the radiologist interpreted as probably 
representing a medial meniscus tear or degeneration.

Prosthetics reports dated in January 2010 and March 2010 reflect 
that the Veteran was measured for bilateral knee braces 
prescribed by the orthopedist, and subsequently fitted for them.  
The Veteran was instructed to wear the braces every day.  

The Veteran's current 10 percent disability rating is assigned 
for degenerative joint disease and symptomatic removal of 
semilunar cartilage, under a built-up diagnostic code of 5010-
5259.  See 38 C.F.R. § 4.27.  Diagnostic Code 5010 pertains to 
traumatic arthritis, while Diagnostic Code 5259 provides for 
rating post-surgical symptoms following the removal of semilunar 
cartilage.  It would appear that such a built-up code was chosen 
more for rating convenience, as the raters felt the overall knee 
disability was 10 percent disabling and no higher, but at the 
same time wished to reflect the dual nature of the Veteran's left 
knee problem in their choice of rating criteria. 

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated by 38 
C.F.R. § 4.14 must be considered.  In other words, while several 
diagnostic codes may apply in the instant case, "the rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice (or more) for the same symptomatology; such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 
203, 206 (1993).  However, the VA General Counsel has explained 
that a claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257 "based on 
additional disability."  See VAOPGCPREC 23-97.  

In a precedent opinion pertaining to the rating of knee 
disabilities, the VA General Counsel provided a discussion of the 
interplay between these different regulations and the part-
specific diagnostic codes in the rating schedule.  VAOPGPREC 9-
98, 63 Fed. Reg. 56704 (1998).  The General Counsel held that 
diagnostic codes involving disability ratings for limitation of 
motion of a part of the musculoskeletal system do not subsume 
sections 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  The General Counsel also held that limitation of 
motion in the affected joint or joints is a common manifestation 
of arthritis, and that the Court has indicated that Diagnostic 
Code 5003 is to be 'read in conjunction with' section 4.59 and 
that Diagnostic Code 5003 is 'complemented by' section 4.40.  See 
Hicks v. Brown, 8 Vet. App. 417, 420-21 (1995).  Thus, sections 
4.40, 4.45, and 4.59 are all applicable in evaluating arthritis.  
The General Counsel held that the medical nature of the 
particular disability to be rated under a given diagnostic code 
determines whether the diagnostic code is predicated on loss of 
range of motion.  With regard to Diagnostic Code 5259, the 
General Counsel explained that removal of the meniscus may result 
in complications such as reflex sympathetic dystrophy, which can 
produce loss of motion.  In this particular case, however, we 
note that there is no indication that the Veteran has reflex 
sympathetic dystrophy in the left knee; rather, it appears that 
the limitation of left knee motion which he experiences, is 
related not to the meniscal surgery residuals per se, but to 
arthritis in the knee, which is also service-connected.

The same General Counsel opinion held that in applying sections 
4.40, 4.45, and 4.59, rating personnel must consider the 
claimant's functional loss and clearly explain what role the 
claimant's assertions of pain played in the rating decision.  
Smallwood v. Brown, 10 Vet. App. 93, 99 (1997).  See also Quarles 
v. Derwinski, 3 Vet. App. 129, 140 (1992) (section 4.45 requires 
analysis of effect of pain on the disability).  The functional 
loss due to pain is to be rated at the same level as the 
functional loss where motion is impeded.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991).  Under section 4.59, painful motion 
is considered limited motion even though a range of motion is 
possible beyond the point when pain sets in.  Hicks, 8 Vet. App. 
at 421. 

Dislocated cartilage with frequent episodes of "locking," pain, 
and effusion into the joint is rated as 20 percent disabling 
under Diagnostic Code 5258.  38 C.F.R. § 4.71a.

Other impairment of the knee with slight recurrent subluxation or 
lateral instability warrants a 10 percent evaluation.  A 20 
percent evaluation requires moderate recurrent subluxation or 
lateral instability, while a 30 percent evaluation may be 
assigned upon a showing of severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Under the provisions of Diagnostic Codes 5003 and 5010, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  When 
the limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major joint 
or group of minor joints affected by limitation of motion, to be 
combined, rather than added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, a 10 
percent rating may be assigned for degenerative arthritis with X-
ray evidence of involvement of two or more major joints or two or 
more minor joint groups and a 20 percent rating may be assigned 
for degenerative arthritis with X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Limitation of knee motion is rated utilizing the criteria set 
forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  
Diagnostic Code 5260 provides that limitation of flexion to 60 
degrees is rated as noncompensable, limitation of flexion to 45 
degrees is rated as 10 percent disabling, limitation of flexion 
to 30 degrees is rated as 20 percent disabling, and limitation of 
flexion to 15 degrees is rated as 30 percent disabling.  
Diagnostic Code 5261 provides that limitation of extension to 
5 degrees is rated as noncompensable, limitation of extension to 
10 degrees is rated as 10 percent disabling, limitation of 
extension to 15 degrees is rated as 20 percent disabling, 
limitation of extension to 20 degrees is rated as 30 percent 
disabling, limitation of extension to 30 degrees is rated as 40 
percent disabling, and limitation of extension to 45 degrees is 
rated as 50 percent disabling.  Plate II in 38 C.F.R. § 4.71 
provides a pictorial depiction of knee flexion and extension 
between zero and 140 degrees. 

Upon review of the record, the Board holds that separate 
disability ratings are warranted for the two distinctly-
identifiable components of the Veteran's left knee disability.  
The evidence shows the presence of meniscal tears and a chronic 
deficient anterior cruciate ligament.  He also has arthritis in 
the knee, which has been medically associated with the injury in 
service and the medial meniscectomy performed during service in 
1975, but also with the wear and tear occurring to the Veteran's 
post-surgical knee during his twenty-four years of active duty.  
Under the holdings of the General Counsel Opinions cited above, 
to the extent that the symptoms of each component of the overall 
knee disability do not overlap, separate disability ratings are 
appropriate.  

Looking first at the meniscal tears and the chronic deficient 
anterior cruciate ligament, the Board first observes that the 
currently-assigned rating under Diagnostic Code 5259 was assigned 
to compensate for residuals of the meniscectomy the Veteran 
underwent during service.  As set forth above, the Veteran now 
has additional meniscal tears and anterior cruciate ligament 
problems in addition to the residuals of the in-service 
meniscectomy.  We also note that the exploratory arthroscopy 
performed in December 2006 was diagnostic only in nature; the 
surgeon simply visualized and photographed the knee to identify 
and document all pathology-no surgical treatment was performed.  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Upon consideration of all the evidence related to the veteran's 
left knee meniscal tears and the chronic deficient anterior 
cruciate ligament, the Board deems that the most appropriate 
criteria for rating this aspect of the Veteran's left knee 
disability are found in Diagnostic Code 5258, which provides for 
dislocated cartilage with more severe symptomatology than is 
found in Diagnostic Code 5259, which contemplates a related 
problem, but following corrective surgery.  The Veteran's 
corrective knee surgery was performed in 1975, thirty-five years 
ago, and according to the recent medical evidence, the knee has 
deteriorated significantly since the 1975 surgery, with new 
ligament problems and degenerative tears in the remaining knee 
cartilage.  Therefore, the criteria in Diagnostic Code 5259 are 
appropriate, even though the Veteran has had one knee surgery.  
In accordance with the greater severity of impairment 
contemplated under Diagnostic Code 5258, a 20 percent disability 
rating is provided.  The Board finds that the Veteran's non-
arthritis left knee symptomatology is more nearly analogous to 
the criteria for a 20 percent disability rating, as he has worn a 
prescription knee brace since March 2010, with objectively-
demonstrated pain and altered gait, and as he reports some 
instability and occasional giving way.  We emphasize that this 
20 percent disability rating is awarded to reflect symptomatology 
exclusive of limitation of motion.

The Veteran also carries a diagnosis of degenerative joint 
disease (arthritis) in the knee, which causes limitation of 
motion and related pain.  Records throughout the appeal period 
show that the Veteran has taken prescription medication for 
arthritis pain, first Etodolac, and later hydrocodone.  X-ray 
studies performed throughout the appeal period confirm 
degenerative joint disease with bone-on-bone in the lateral 
compartment, sclerosis narrowing, spurring, roughening, and 
sclerosis.  The severity of the degeneration was confirmed during 
the December 2006 arthroplasty when Grade 3-4 degenerative 
changes were identified in the knee compartments, Grade 4 changes 
of the trochlea, and Grade 2 changes of the patella.  Range of 
motion exercises performed throughout the appeal period show 
generally decreasing range of left knee motion from 0 to 105 
degrees in September 2005, to 0 to 85 degrees in April 2009.  A 
January 2007 treatment report reflects limitation of left knee 
extension of 2 degrees; however this is the only indication of 
any limitation of extension.  The examiners in 2005 and 2009 both 
commented that the veteran would have additional limitation of 
motion upon repetitive use of the left knee, and functional 
limitation in terms of standing and walking related to 
degenerative arthritis.  

The Veteran's ranges of left knee motion, as measured in 2005, 
2007, and 2009, do not meet the criteria specified in Diagnostic 
Codes 5260 and 5261 for a compensable disability rating based 
solely upon limitation of motion.  However, when the provisions 
of DeLuca are considered, to include the opinions as to the 
additional loss of function due to repetitive use, the associated 
functional limitations, and the Veteran's own testimony that he 
feels his knee is actually less flexible than was reflected 
during the artificial conditions of the 2005 examination, the 
Board finds ample evidence for an award of a separate 10 percent 
disability rating for limitation of motion due to left knee 
degenerative joint disease throughout the appeal period.  Again, 
the Veteran's appeal is granted to this extent only.  In the 
absence of a showing of greater limitation of motion, a higher 
disability rating on that basis is not warranted, however.  
38 C.F.R. § 4.71a, Diagnostic Code 5010-5260.  

The Board has considered all potentially-applicable rating 
schemes to account for the complexity of the Veteran's left knee 
disability.  In this regard, we note that absent ankylosis in the 
joint, a disability rating on this basis would be inappropriate.  
Diagnostic Code 5257 which provides for "other impairment" of 
the knee, based upon recurrent subluxation or lateral 
instability, is inappropriate as rating under this provision 
would duplicate the separate disability rating we have assigned 
under the provisions of the more specific Diagnostic Code 5258.  
As the Veteran's knee problems have been medically linked to the 
injuries in service and the subsequent surgery, the Board finds 
that Diagnostic Code 5258 is more appropriate and the rating 
criteria are more targeted to the Veteran's particular situation 
and medical history.  While the Veteran does complain of 
instability and wears a knee brace, instability was specifically 
ruled out during two VA examinations.  The Board does not dispute 
the Veteran's credible reports of instability; however, in light 
of the discrepancies in the evidence, we prefer to select the 
more appropriate rating code which covers the Veteran's other 
symptoms as well.  Lastly, we find that absent any impairment of 
the Veteran's tibia or fibula, or any hyperextension of the knee, 
consideration of the remaining knee and leg rating criteria are 
unnecessary.

We note that the Veteran has not claimed any functional or other 
impairment resulting from the arthroscopy scars on his left knee, 
which have been described as well-healed, in any case.  We will 
therefore not analyze whether a separate disability rating is 
warranted for the scar component of his left knee disability and 
surgery residuals. 

In conclusion, the Board holds that separate disability ratings 
for the different non-overlapping components of the Veteran's 
left knee disability are appropriate.  A change from Diagnostic 
Code 5259 to 5258 is deemed to provide a more appropriate 
compensation level of 20 percent, while accurately reflecting the 
Veteran's left knee impairment other than limitation of motion.  
A separate disability rating of 10 percent is warranted for the 
degenerative joint disease/arthritis aspect of his overall knee 
disability.  In assigning these increased disability ratings, the 
Board is mindful of the overall severity of the Veteran's left 
knee disability, as evidenced by the assessments of all the 
Veteran's physicians and examiners that he will require a total 
knee replacement within the next few years.  To this extent, the 
Veteran's appeal is granted.  However, for the reasons expressed 
above, the preponderance of the evidence is against the award of 
higher disability ratings for either of the components of the 
Veteran's overall left knee disability.

Feet and right ankle

Historically, the veteran had mild genu valgus upon his 
enlistment into service in 1969.  He was prescribed arch supports 
in 1972.  Service connection for bilateral pes cavus and 
bilateral hallux valgus was granted on the basis of aggravation 
during service.  In 1992, the Veteran sustained a right 
foot/ankle sprain; X-ray studies were interpreted as showing an 
avulsion fracture of the medial cuneiform.  Service connection 
for residuals of a right ankle sprain was granted following his 
discharge from service.

Review of the Veteran's VA medical records reveals that he has 
worn custom shoes and orthotics, which are provided by the VA 
prosthetics service, throughout the period of time at issue.  
During a June 2005 podiatry consultation, the Veteran reported 
pain in the ball of his left foot and the second, third, and 
fourth toes, and on his right foot on the dorsum of the midtarsal 
joints for the past several years.  He stated that the pain gets 
progressively worse throughout the day, and that whenever he 
would receive new orthotics, he would feel like he was in heaven 
for the first three months, but then the pain would return.  The 
podiatrist rendered diagnoses of a neuroma of the left second 
intermetatarsal space, metatarsalgia, traumatic arthritis of the 
right foot, and equinus.  The Veteran was given an injection in 
the second intermetatarsal space, informed about stretching 
exercises to help the flexibility of the ankle joint, and his 
orthotics prescriptions and Etodolac prescriptions were renewed.  

The Veteran underwent a VA compensation examination in September 
2005.  Again pes cavus and hallux valgus was noted bilaterally.  
There was callus formation in the weight bearing areas of the 
feet, but the calluses were soft with no inflammation or 
ulceration.  There were no plantar warts present.  The Veteran 
reported that his toes tended to stay flexed and to resist 
extension, especially in the morning or when he was driving or 
walking.  Upon examination he walked with a normal gait and his 
feet were normally aligned, with no painful range of foot motion, 
although the examiner opined that the Veteran would have 
additional limitation following repetitive use of his feet.  The 
examiner noted no evidence of abnormal weight bearing and noted 
that the Veteran's Achilles tendon alignment was normal.  X-ray 
studies showed some navicular cuneiform spurring sclerosis and 
roughening in the right ankle.  Some early degenerative changes 
in the left medial tibiotalar joint were apparent in the left 
foot and degenerative changes were prominent in the midfoot 
bilaterally.

X-ray studies performed in August 2006 were interpreted as 
showing bilateral plantar calcanael spurring, and otherwise 
unremarkable bones and joints in the feet.  An October 2006 
podiatry consultation reflects complaints of a painful burning 
sensation along the plantar surface of the left forefoot and pain 
in the right ankle.  Upon examination, there was a rigid 
hammertoe deformity with contracture at the second left toe.  An 
increased medial arch was noted bilaterally.  There was pain and 
swelling of the tendon sheath on palpation at the base of the 
large right toe.  Radiographic evaluation showed findings 
consistent with an ossical or possible fracture chip at the base 
of the large right toe.  The podiatrist rendered diagnoses of a 
left foot neuroma and tenosynovitis of the right tibialis 
interior tendon.  A peripheral nerve injection was administered 
to the left foot, and a trigger point injection was administered 
to the right tibialis interior insertion point.  The Veteran was 
also advised to continue using the custom orthotics.  During a 
January 2007 follow-up, the Veteran reported experiencing relief 
from pain in the injected areas, although he continued to have 
right ankle instability.  Prosthetics records reflect that the 
Veteran was issued a right ankle brace in May 2007.  A December 
2007 X-ray study of the right foot was interpreted as showing 
plantar and posterior calcaneal spurring, deemed to have been 
stable since the 2006 X-ray study.  Another injection was 
administered to the right foot in January 2008.  During an April 
2008 follow-up, the veteran stated the injection had helped to 
alleviate his pain, but that he occasionally had tenderness and 
shooting pain at the end of the day.  

Another VA examination was performed in April 2009.  The Veteran 
reported that he had problems with right ankle instability, 
indicating that it rolls inward.  He reported wearing an ankle 
brace for the past year or so, which had been helpful to prevent 
turning the ankle.  Examination of the feet revealed obvious 
cavus feet with clawing of the toes, more severely of the second 
toes on both sides with a lesser degree of the third and fourth 
toes.  The left foot was worse than the right.  The Veteran 
manifested right ankle tenderness at the anterior talofibular 
ligament on the right and pain on inversion stress during range 
of motion testing.  Range of motion testing revealed loss of 
plantar flexion of the toes and of the ankle.  There was no 
ankylosis in any of the affected joints.  The examiner noted 
weakened movement, and excessive fatigability in the right ankle 
and both feet.  Weight bearing showed Achilles valgus heels, and 
the examiner commented that the Veteran's weight bearing was 
quite abnormal due to the severe cavus deformity of his feet.  
The examiner opined that the Veteran's complaints were consistent 
with the clinical findings, and that his service connected 
disabilities limited the Veteran's ability to walk, squat, kneel, 
climb, or stand for long periods.  The examiner also noted that 
the Veteran had a mainly sedentary job with occasional walking, 
but that he was able to do this despite his discomfort.  
Diagnoses were of instability of the right ankle with 
degenerative arthritis, and cavus feet with plantar fasciitis, 
midfoot degenerative arthritis and claw toes.  

An April 2009 X-ray study of the Veteran's feet was interpreted 
as showing subluxation at the interphalangeal joint of the great 
toe, which had not been present on the previous X-ray 
examination.  There was flexion deformity of the proximal and 
distal interphalangeal joints of the second right toe, and 
narrowing of the distal interphalangeal joints of the third and 
fourth toes.  There was minor subluxation of the interphalangeal 
joint of the left great toe and a flexion deformity of the 
interphalangeal joints of the second toe.  The radiologist 
rendered diagnostic impressions of "interval development of 
minor subluxation of the proximal interphalangeal joints of both 
toes," and "interval development of flexion deformities of the 
interphalangeal joints of the second toes of both feet."

An April 2009 X-ray study of the right ankle was interpreted as 
showing a normal right tibiotalar joint with minimal soft tissue 
swelling, calcaneal spurring, and spurring at the navicular 
cuneiform joint.  The radiologist opined that the Veteran's right 
ankle was essentially unchanged from the September 2005 X-ray.  

In analyzing the veteran's foot disability, we initially note 
that he has not complained of or manifested plantar warts 
throughout the appeal period.  Thus, the Board finds that a 
separate compensable rating for warts is not appropriate and we 
will address this aspect of his foot disability no further.

Governing regulation provides that acquired pes cavus, such as 
the Veteran's pes cavus, which was deemed to have been aggravated 
during service, may be rated from 0 to 50 percent disabling, 
depending upon the severity.  Slight pes cavus is rated as 
noncompensable, or 0 percent disabling.  When the condition 
causes the great toe to be dorsiflexed, with some limitation of 
dorsiflexion at the ankle, and definite tenderness under the 
metatarsal heads; bilateral pes cavus is rated as 10 percent 
disabling.  When all toes tend to dorsiflexion, there is 
limitation of dorsiflexion at the ankle to a right angle, 
shortened plantar fascia, and marked tenderness under the 
metatarsal heads; bilateral pes cavus is rated as 30 percent.  In 
cases of marked contraction of the plantar fascia with a dropped 
forefoot, all toes manifesting hammertoes, very painful 
callosities, and marked varus deformity; bilateral pes cavus is 
rated as 50 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5278.  

Applying this regulation to the Veteran's fact pattern, the Board 
concludes that the medical evidence supports the award of a 
30 percent disability rating from July 2005, when the Veteran's 
claim for an increased disability rating was received, until 
April 2009, at which point the evidence supports a 50 percent 
disability rating.  

The Veteran's prosthetics records show that the Veteran has 
required custom orthotic inserts and custom shoes throughout the 
appeal period, and that he has had painful feet throughout the 
appeal period.  According to the September 2005 VA examination 
report, the Veteran's toes tended to stay flexed and to resist 
extension, especially when he was involved in activities such as 
walking or driving.  The examiner opined there would be 
additional imitation following repetitive use of the feet.  The 
Veteran walked with a normal gait, however.  The Board finds that 
this level of impairment is more nearly analogous to that level 
of impairment contemplated in the criteria for a 30 percent 
disability rating under Diagnostic Code 5278.  The criteria for a 
higher disability rating are not met, however.  Although we 
concede that this level of impairment most likely pre-existed the 
September 2005 examination, the report of this examination 
constitutes the first documentation of this level of severity.  
There is no medical evidence whatsoever documenting the presence 
of greater symptomatology during the year prior to the July 2005 
claim.  Hart.  Thus, earliest possible effective date for the 
increase to 30 percent which may be assigned is the date of 
receipt of the veteran's July 2005 claim for an increased rating.  

Several years later, however, by April 2009, the medical evidence 
shows obvious cavus feet with clawing of all the toes, and loss 
of ankle flexion.  Furthermore, despite the custom shoes and 
orthotics, the examiner commented that the Veteran's weight 
bearing was "quite abnormal due to the severe cavus deformity."  
The examiner opined the Veteran's complaints were consistent with 
the clinical findings, and that his functioning in terms of 
walking and standing was limited.  That the Veteran's foot 
impairment had progressed is verified by the comparison of X-ray 
reports.  The April 2009 radiologist identified bony subluxation 
of the great toe and flexion deformities of both second toes 
which had not been present during the 2006 X-ray study.  The 
Board finds that this level of impairment is more nearly 
analogous to that level of impairment contemplated in the 
criteria for a 50 percent disability rating under Diagnostic Code 
5278.  This is the maximum disability rating provided under the 
rating schedule for bilateral pes cavus.  Therefore, we hold that 
a 50 percent disability rating is warranted as of the date of the 
April 2009 VA examination.  Again, although we concede that this 
level of impairment most likely pre-existed the April 2009 
examination, the report of this examination constitutes the first 
documentation of this level of severity.  Although the Veteran 
received podiatric care and prosthetics from the VA between the 
2006 X-ray studies and the 2009 VA examination, the level of 
symptomatology necessary to support the 50 percent disability 
rating, is not shown until the April 2009 report.  In particular, 
the increased impairment caused by the bony flexion deformities 
and the subluxation of the great toe, along with the altered gait 
and abnormal weight bearing, is initially documented for the 
record in April 2009.

The Veteran's right ankle disability is currently rated under the 
provisions of Diagnostic Code 5271, which provides criteria based 
upon limitation of joint motion.  Marked limitation of ankle 
motion is rated as 20 percent disabling, and moderate limitation 
of ankle motion is rated as 10 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  In every instance where the 
minimum schedular evaluation requires residuals and the schedule 
does not provide a no-percent evaluation, a no-percent evaluation 
will be assigned when the required residuals are not shown.  
38 C.F.R. § 4.31.  Absent ankylosis of any of the ankle joints, 
or an astragalectomy, neither of which the Veteran has, 
Diagnostic Code 5271 is the only portion of the rating schedule 
which provides a compensable rating for ankle disability.  

Upon review of the evidence pertaining to the Veteran's right 
ankle, the Board concludes that a 10 percent disability rating is 
warranted for the veteran's right ankle pathology.  Instability 
of the right ankle is documented throughout the appeal period, as 
is degenerative arthritis.  Limitation of motion of the right 
ankle is documented in the April 2009 examination report; 
however, it is unclear whether the limitation is related to the 
Veteran's service-connected fracture residuals or to his service-
connected bilateral pes cavus.  As limitation of ankle motion is 
one of the factors for identifying the level of severity of the 
pes cavus, (see 38 C.F.R. § 4.71, Diagnostic Code 5278) it is 
important to refrain from compensating this symptom twice.  
However, applying the dictates of 38 C.F.R. § 4.59 yields the 
conclusion that the Veteran's unstable ankle joint, which is due 
to healed injury, must be recognized as productive of disability 
entitled to at least a minimal compensable rating for the joint.  
According to Diagnostic Code 5271, the minimal compensable rating 
provided for the ankle joint is 10 percent.  The Board therefore 
holds that the residuals of the Veteran's right ankle fracture 
should be rated as 10 percent disabling under the provisions of 
38 C.F.R. § 4.59 and 38 C.F.R. § 4.71, Diagnostic Code 5271.  To 
this extent the appeal is granted.  The preponderance of the 
evidence is against the assignment of a higher disability rating 
for right ankle impairment, however.  

The Board has also considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b).  There 
is no indication in the record that the schedular evaluation is 
inadequate to evaluate the impairment of the Veteran's earning 
capacity due to the disability at issue.  The veteran has not 
required hospitalization for his service-connected disabilities 
and the manifestations of the disabilities are not in excess of 
those contemplated by the schedular criteria.  In this regard, we 
note that several of the medical examiners have commented that 
while the Veteran has functional limitations, he is able to 
perform his mostly-sedentary job.  Therefore, referral of this 
case for extra-schedular consideration is not in order.  Thun v. 
Peake, 22 Vet. App. 111 (2008); Shipwash v. Brown, 8 Vet. App. 
218 (1995).









Continued on next page




ORDER

A 20 percent disability rating for meniscal tears and a chronic 
deficient anterior cruciate ligament of the left knee is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

A separate 10 percent disability rating for limitation of motion 
resulting from left knee degenerative joint disease is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  

A 30 percent disability rating for bilateral pes cavus from July 
2005 until April 2009 is granted, subject to the laws and 
regulations governing the award of monetary benefits.  

A 50 percent disability rating for bilateral pes cavus from April 
2009 onward is granted, subject to the laws and regulations 
governing the award of monetary benefits.  

A 10 percent disability rating for instability of the right ankle 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


